Citation Nr: 0634011	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal injury, including neck and back pain and numbness in 
the left arm and leg.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to 
November 1983.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision that 
denied service connection for residuals of a spinal injury, 
including neck and back pain and numbness in the left arm and 
leg, and for headaches.  The veteran timely appealed.

In April 2004, the veteran testified during a hearing before 
RO personnel.

In January 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

In February 2006, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  There is no competent evidence of a link between a 
current spinal disability, including neck and back pain and 
numbness in the left arm and leg, and service.

2.  Migraine headaches were first demonstrated many years 
after service and are not related to a disease or injury 
during active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
spinal injury, including neck and back pain and numbness in 
the left arm and leg, are not met.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2003 and May 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The May 2006 letter meeting the VCAA's notice requirements 
was provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  Each of the claims was readjudicated 
after this notice.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

A.  Residuals of a Spinal Injury, Including Neck and Back 
Pain
and Numbness in the Left Arm and Leg

In this case, the veteran contends that his current residuals 
of a spinal injury, including neck and back pain and numbness 
in the left arm and leg, are the result of an in-service 
injury in April 1982, when the veteran sustained back pain 
and muscle spasms while demonstrating the proper use of an 
ejection seat.

The veteran's service medical records reflect that the 
veteran complained of lumbar spine pain of eight hours 
duration in April 1982, but no history of trauma.  An 
examiner diagnosed muscle spasms of the lumbar spine.  
Records show the veteran was assigned light duty with no 
lifting for seven days.  A June 1982 report of an annual 
aviation examination reflects a normal spine.  The spine was 
clinically normal at the separation examination, and the 
veteran denied any health problems.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

The post-service medical records first show complaints of low 
back pain with radiation to both legs in 2001.  More recent 
findings include X-ray evidence of cervical spondylosis with 
mild disc space narrowing at C6-C7 in May 2003, and of 
marginal anterior bony spurring in each of the lumbar 
vertebral bodies with mild disc space narrowing at L5-S1.  An 
MRI of the veteran's lumbar spine in February 2004 revealed 
degenerative changes at L4-L5 and L5-S1.

In April 2004, the veteran testified that, following the in-
service incident, he went to the Naval Hospital and 
complained of back pain.  Muscle spasms upon palpation were 
noted.  He testified that he later went regularly to a 
chiropractor for adjustments.  The veteran testified that he 
now had difficulty walking, and had some weakness on his left 
side, numbness, pain, and spasms.

A statement from a co-worker indicates she first met the 
veteran in 1988, and that he had back problems at unspecified 
times.

Records reflect a diagnosis of chronic pain syndrome in 
January 2005.  In April 2005, a VA physician diagnosed left 
L5 radiculitis and left lower cervical facet arthropathy.  In 
May 2006, X-rays revealed evidence of degenerative disc 
disease at C6-C7.

During a June 2006 VA examination, the veteran reported that 
his "spine got compressed" in service, but there were no 
fractures; regular adjustments by a chiropractor managed to 
"uncompress" his spine.  Reportedly, he already had a bad 
back in 2001 while working as a nursing assistant, and then 
developed back pain after lifting a patient.  His current 
symptoms included pain in his lower back and his neck that 
radiated into the left arm and left leg.  He used a cane for 
walking, and a motorized wheelchair.  X-rays taken of the 
lumbar spine were within normal limits.  The examiner 
diagnosed mild degenerative disc disease, C6-C7.

The June 2006 examiner opined that the veteran had no 
residuals from the lumbosacral strain, and that he had 
neither degenerative joint disease nor degenerative disc 
disease of the lumbar spine.  The examiner also opined that 
the veteran's mild degenerative disc disease of the cervical 
spine was not related to the lumbar spine spasms in 1982.   
The medical literature does not support lumbar spine spasms 
causing degenerative disc disease of the cervical spine.

Accordingly, there is no competent evidence linking any 
current spinal disability, including neck and back pain and 
numbness in the left arm and leg, with service.  The only 
medical opinion is against the claim.

While the veteran is competent to offer statements of first-
hand knowledge of events that took place in service, 
including back pain and muscle spasms, as a lay person he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of any spinal disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Even though he has had some medically-
related training, the veteran's opinion is outweighed by the 
2006 physician's opinion.

The evidence is against a continuity of symptomatology, 
beginning in service, of back pain with radiation to the legs 
and arms, and/or muscle spasms.  The spine was normal at 
separation, and there is no corroboration of back symptoms 
for several years after service.

Because the competent evidence is against a link between the 
currently shown disability and service, and there is no 
contemporaneous evidence of muscle spasms and/or back pain 
with radiation to the legs and arms for several years after 
service, the weight of the evidence is against the claim.  As 
the weight of the evidence is against the claim, the doctrine 
of reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Headaches 

Service medical records show that the veteran complained of 
fatigue and headaches in July 1980, and of mild frontal 
headaches in October 1981; the former was associated with 
muscle contraction and stress, and the latter with an upper 
respiratory infection.  In February 1983, the veteran again 
complained of headaches with an upper respiratory infection.

VA progress notes, dated in March 2004, show an assessment of 
chronic sinusitis.

In April 2004, the veteran testified that his headaches were 
triggered by excessive lifting and sinus congestion, and that 
he was photophobic and got nausea at times.  He took over-
the-counter pain medication for extreme headaches.

The veteran underwent a VA examination in May 2006.  The 
examiner noted that recent medical records made little 
mention of headache and dealt mostly with neck and back 
symptoms.  The veterans reported that his headaches began in 
service, and have gotten progressively worse, but have not 
changed in character.  They began as front occipital or 
bitemporal, and were sharp and constant.  The headaches 
occurred at any time and awoke him from sleep.  The veteran 
also reported phono/photophobia, blurry vision, and 
occasional flashing lights; the headaches would last for 
hours, days, or weeks.  The veteran went to bed when 
headaches became severe.  The assessment was migraine, by 
current description.

The May 2006 examiner opined that it was odd that the veteran 
had such a severe headache disorder without any mention in 
recent medical records.  The examiner found that the 
character of the veteran's current headaches was completely 
different from those described in service medical records, 
making it unlikely that there was any relationship between 
the two.

The Board notes that the May 2006 examiner's opinion weighs 
against the veteran's claim for service connection.  As 
implied by the examiner, no continuity of symptomatology of 
headache pain from the time of service has been demonstrated.

There is no other competent evidence linking current migraine 
headaches with service.

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a spinal injury, 
including neck and back pain and numbness in the left arm and 
leg, is denied.

Service connection for headaches is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


